Exhibit 10.9
 
FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This First Amendment to Amended and Restated Employment Agreement (this “First
Amendment”) is entered into effective as of January 1, 2014, by and between B/E
Aerospace, Inc., a Delaware corporation (the “Company”), and Werner Lieberherr
(the “Executive”).
 
RECITALS
 
WHEREAS, the Executive and the Company entered into an Amended and Restated
Employment Agreement dated July 29, 2013 (the “Amended and Restated Agreement”);


WHEREAS, the Executive and the Company desire to amend the Amended and Restated
Agreement; and


WHEREAS, except as amended by this First Amendment, the Amended and Restated
Agreement shall remain unchanged and in full force and effect.


NOW, THEREFORE, it is mutually understood and agreed by and between the
Executive and the Company that the Amended and Restated Agreement shall be
amended as follows:


FIRST AMENDMENT


Section 3 of the Amended and Restated Agreement, the reference to “Chief
Operating Officer” is replaced by “Co-Chief Executive Officer” and the reference
to “Chief Executive Officer of the Company, his designee, or the” is hereby
deleted.


Sub-Section 4(a) of the Amended and Restated Agreement, the Salary is changed to
$940,000.00 per annum.


Sub-Section 4(g) of the Amended and Restated Agreement, the following sentence
is inserted after the first sentence:


“The Company will make a tax deferred monthly contribution to the SERP on behalf
of the Executive equal to seven-and-one-half percent (7.5%) of the monthly
amount of the Salary (1/12 of the Salary) in effect as of the date of
contribution.”


Sub-Section 5(c) of the Amended and Restated Agreement, the references to “Chief
Executive Officer” are replaced with “Board.”


Sub-Section 5(d)(ii) of the Amended and Restated Agreement, the references to
“Chief Executive Officer or,” and the “by the Chief Executive Officer” are
hereby deleted.


Section 8 of the Amended and Restated Agreement, the reference to “Chief
Executive Officer” is replaced with “Board of Directors.”


IN WITNESS WHEREOF, the parties hereto execute this First Amendment to Amended
and Restated Employment Agreement as of the date first written above.
 
 
EXECUTIVE:
  COMPANY:            
/s/ Werner Lieberherr   
  B/E AEROSPACE, INC.  
Werner Lieberherr
  By:
/s/ Thomas P. McCaffrey
 
Date: 1/4/14
  Name:
Thomas P. McCaffrey
 
 
  Title:
1/4/14
 


